Citation Nr: 1740077	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-38 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from June 1959 to June 1964.  He also served on active duty in the United States Coast Guard from November 1972 to November 1984.  

This matter comes before the Board of Veterans' Appeals on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for obstructive sleep apnea.  The evidence of record suggests various theories of entitlement.  In the August 2017 Appellate Brief, the Veteran, through his representative, contended that the Veteran's obstructive sleep apnea could be related to his service-connected hypertension.  In support of this claim, the Veteran submitted an excerpt from a medical article, in which a medical doctor states that there is evidence of a relationship between sleep apnea and hypertension.

Alternatively, in a March 2016 VA treatment note, the Veteran reported that he often experienced sleep apnea symptoms, such a choking, during his PTSD-related nightmares.

To date, the Veteran has not been afforded a VA examination in relation to his claim.  Upon remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disability.  Attempts to obtain this information should be documented in the record.  

2. Thereafter, schedule the Veteran for an examination with the appropriate examiner to determine the nature and etiology of his obstructive sleep apnea.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  

Upon review of the Veteran's medical history, and after examination of the Veteran, the examiner should provide an opinion on the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in, or is otherwise related to his periods of active duty service?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by or is otherwise etiologically related to his service-connected hypertension?
c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by or is otherwise etiologically related to his service-connected PTSD?

The medical professional is informed that "aggravation" is defined as a permanent worsening of a disability beyond its natural progression.

The rationale for all opinions expressed must also be provided.  If the medical professional is unable to provide any required opinion, he or she should explain why.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of the need for additional information, the medical professional should identify the additional information that is needed.  

3. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




